The opinion of the Court was delivered by
Dunkin, O. J.
The case substantially is, that the plaintiff’ holding the note of the intestate, Thomas S. Nelson, dated 31st January, 1859, for four hundred and thirty-five dollars, received from the maker on 21st September, 1863, three hundred and fifty dollars and three cents, in Confederate currency, and, on that day, endorsed on the note a credit' for three hundred and fifty dollars and three cents. *11If the plaintiff himself had given the receipt, which his authorized attorney gave, such would be the construction and effect. The only contract, which the plaintiff sought to enforce, was made in January, 1859, and it would be difficult to maintain that the ordinance of the Convention has any application. But if the note had been dated, or was payable, in January, 1862, and such payment was made and received, and credit cotemporaneously endorsed, this Court has ruled in Austin vs. Kinsman, (13 Rich. Eq. 259,) heard at this term, that the holder of the bond or note was not entitled to have the payment scaled which he had voluntarily received, and credited accordingly.
The motion is dismissed.
Wardlaw and Inglis, A. JJ., concurred.

Motion dismissed.